Title: From George Washington to Major General Israel Putnam, 29 April 1778
From: Washington, George
To: Putnam, Israel



Dear Sir
Head Quarters Valley ⟨Fo⟩rge 29th Apl 1778

I recd yours of the 18th instant, and am pleased to hear that your prospect of procuring Recruits and Draughts for the Army bore a more

favourable appearance than when you wrote before. I must beg you to forward on all those for the Regiments at this Camp as fast as possible.
I expect in a few days a general plan of operations for the Campaign will be settled; if one similar to that which you mention should be fixed upon, your assistance will still be wanting in Connecticut to arrange and forward the militia which we shall have occasion to draw from that state, and therefore wish you to continue there till you hear from me. I am Dear Sir Yrs &c.
